Citation Nr: 9908086	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a wrist disability.  

2.  Entitlement to service connection for a hearing loss 
disability in the left ear.  

3.  Entitlement to service connection for dermatitis of the 
groin.  

4.  Entitlement to service connection for anxiety disorder.  

5.  Entitlement to an effective date earlier than March 24, 
1995, for service connection for left ulnar neuropathy and a 
fracture of the left elbow.  

6.  Entitlement to an effective date earlier than March 24, 
1995, for service connection for right nephrolithiasis.  

7.  Entitlement to an effective date earlier than March 24, 
1995, for service connection for hearing loss disability in 
the right ear. 



8.  Entitlement to an effective date earlier than March 24, 
1995, for service connection for migraine headaches.  

9.  Entitlement to an increased (compensable) rating for 
hearing loss disability in the right ear.  

10.  Entitlement to an increased (compensable) rating for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that he currently has a wrist disability, a hearing loss 
disability in the left ear, dermatitis of the groin or 

an anxiety disorder that can be associated with injury or 
disease noted in his active service.  

2.  The veteran was separated from active service in 1989 and 
his original application for service connection for left 
ulnar neuropathy and a fracture of the left elbow, right 
nephrolithiasis, hearing loss disability in the right ear and 
migraine headaches was received on March 24, 1995.  

3.  The veteran's service-connected hearing loss in the right 
ear is currently manifested by an average puretone threshold 
of 31 and a speech discrimination score of 96 percent.  Total 
deafness in the nonservice-connected left ear is not shown.

4.  The veteran's migraine headaches are not shown to be 
productive of prostrating attacks averaging one in two months 
over the last several months.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a wrist 
disability, including arthritis is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The veteran's claims for service connection for a hearing 
loss disability in the left ear, for dermatitis of the groin 
and for an anxiety disorder are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

3.  An effective date prior to March 24, 1995, is not 
warranted for the grant of service connection and award of a 
10 percent rating for left ulnar neuropathy and fracture of 
the left elbow.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (1998).  



4.  An effective date prior to March 24, 1995, is not 
warranted for the grant of service connection and award of a 
noncompensable rating for right nephrolithiasis.  38 U.S.C.A. 
§§ 5101(a), 5107, 5110, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1998).  

5.  An effective date prior to March 24, 1995, is not 
warranted for the grant of service connection and award of a 
noncompensable rating for hearing loss disability in the 
right ear.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(1998).  

6.  An effective date prior to March 24, 1995, is not 
warranted for the grant of service connection and award of a 
noncompensable rating for migraine headaches.  38 U.S.C.A. 
§§ 5101(a), 5107, 5110, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1998).  

7.  The criteria for an increased (compensable) rating for 
hearing loss disability in the right ear have not been 
satisfied.  38 U.S.C.A. §§ 1155, 1160, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.87, 
Code 6100 (1998).  

8.  The criteria for an increased (compensable) rating for 
migraine headaches have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service Connection:

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit 

supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although the 
claim need not be conclusive, the statute requires the claim 
to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the veteran contends that he has disabilities 
related to his active service, he is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak, 2 Vet. App. at 611 (1992).  Hence, I 
find that the veteran's unsubstantiated allegations alone are 
an insufficient basis on which to establish well-grounded 
claims for service connection.  

1.  Wrist disability.

Specifically, the veteran contends that injured both wrists 
in service in November 1984.  He states that he is certain 
that as a result of that injury, he has developed 

arthritis in both wrists.  He reports that he was stocking 
200-pound milk crates with another man when two of the crates 
were pushed onto.  As reported, when the veteran attempted to 
catch the crates, he heard a pop in his wrists.  

The veteran underwent a VA general medical examination in 
June 1995.  At that time the examiner recorded a diagnosis of 
arthritis of the wrists.  As a consequence, there is evidence 
of current disability and the initial criterion for 
establishing a well-grounded claim is satisfied.  

A review of service medical records shows that the veteran 
fell over a hatchway in November 1984.  At that time, it was 
noted that he hit his left forearm and left shoulder.  X-ray 
examination was consistent with a fracture of the head of the 
left radius at the elbow.  There is no mention of injury to 
either wrist, except a reference of "snuff box tenderness" 
in the left wrist, noted later that month.  X-ray examination 
of the left wrist was negative.  In June 1985, the veteran 
reported having right hand pain that radiated up the arm with 
the extension of the right wrist.  Physical examination was 
remarkable for a cyst on the dorsum of the right wrist.  A 
July 1985 entry shows that the veteran wedged his left arm 
between 2 milk crates.  There was decreased sensation in the 
entire hand and mild edema in the left wrist.  

In September 1985, the veteran injured his left wrist in an 
attempt to break his fall.  He complained of joint 
tenderness.  X-ray examination ruled out the presence of a 
fracture of the left wrist.  The recorded diagnosis was 
sprained left wrist.  A May 1985 note indicates various 
causes including muscular strain, tendinitis and ligament 
strain were considered.  There is no evidence that chronic 
disability was identified in active service.  In addition, I 
note that arthritis was not demonstrated in the initial 
postservice year.  Consequently, the veteran is not entitled 
to a statutory presumption based on chronic diseases.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, the veteran has not produced competent medical 
evidence of a nexus between current disability and injury or 
disease noted during active service.  In view of the 
foregoing, I find that he has not presented a well-grounded 
claim with respect to service connection for wrist 
disability.  



2.  Hearing loss disability in the left ear.

The veteran contends that he developed a hearing loss in the 
left ear in 1982.  With respect to defective hearing, the law 
provides that impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

In the veteran's case, the report of audiometric testing 
conducted in June 1995 showed the left ear had thresholds of 
15, 15, 10, 40 and 40 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  The speech recognition score was 
92 percent in the left ear.  Thus, the veteran satisfies the 
initial criteria for establishing a well-grounded claim, 
inasmuch as there is evidence of current disability.  

During active service thresholds ranged from 0 (zero) to 25 
decibels at 500, 1000, 2000, 3000 and 4000 hertz.  This falls 
short of the puretone thresholds necessary to meet the 
definition for hearing loss disability as defined under the 
provisions of 38 C.F.R. § 3.385; thus, no inservice 
disability is shown.  Moreover, the veteran has not presented 
competent evidence of a nexus between hearing loss disability 
currently shown and injury or disease noted during his active 
service.  The report of the June 1995 VA examination shows 
that the veteran reported noise exposure while he was working 
on ships while they were dry docked.  He reported that he was 
exposed to the noise of drilling, hammering, air hoses, 
cutting and other things associated with a ship in a dry 
dock.  He also reports that he was exposed to engine room 
noise.  However, the veteran is advised that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement for a well grounded 
claim.  Such evidence cannot enjoy the presumption of 
truthfulness as to determination of well 

groundedness because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

3.  Dermatitis of the groin.

The veteran reports that he developed skin irritation with 
redness and itching after being burned by scalding water in 
the shower.  As a consequence, he states, he currently 
suffers from a skin rash.  

The veteran satisfies the initial criterion of establishing a 
well-grounded claim, inasmuch as there is evidence of current 
disability.  The report of the June 1995 general medical 
examination confirms the presence of a rash in the groin 
area.  However, the veteran falls short of satisfying the 
remaining criteria, as there is no evidence of this type of 
rash in service and no competent medical evidence has been 
submitted to show a nexus between current disability and 
injury or disease noted in active service.  In view of the 
foregoing, I find that the veteran has not presented a well-
grounded claim with respect to service connection for a 
dermatitis of the groin area.  

4.  Anxiety disorder.

The veteran contends that he is entitled to service 
connection for a mental disorder. He states that he was not 
afforded an adequate mental disorders examination to evaluate 
his existing disability.  

The veteran's service medical records indicate that on 
various occasions he underwent psychiatric evaluation.  A 
diagnosis of physical posturing anxiety was recorded in July 
1982.  This condition was manifested by complaints of 
malaise, right sided back pain, bilateral neck pain and 
chills.  The veteran was observed to have tender trapezius 
muscles, bilaterally.  In August 1983, the veteran was 

evaluated for complaints of nerves involving trouble sleeping 
and decreased appetite.  He reported that he was nervous 
about his wife's pregnancy and that he consumed much caffeine 
in the form of tea and coffee, as well as smoking 3 packs of 
cigarettes a day.  The veteran underwent psychiatric 
consultation later that month which revealed no evidence of 
mental illness.  

The veteran complained of stress and anxiety in February 
1989.  Narcissistic traits were recorded in March 1989.  In 
May 1989, the veteran had his initial psychiatric admission 
as a result of a suicide attempt.  As reported, he had placed 
a gun to his chest on the previous evening but was 
intercepted by his girlfriend.  The attempt was related to 
family and financial problems.  The recorded diagnoses were 
alcohol dependence, adjustment disorder with mixed features 
and suicidal ideation-resolved.  

The report of the June 1995 VA examination shows that the 
veteran did not appear to have any significant mental or 
emotional problems at the time of the interview.  He reported 
experiencing psychiatric problems in the past whenever he was 
under tremendous stress.  The most likely diagnosis would be 
adjustment disorder with sad and depressed mood.  However, no 
significant mental or emotional problems were manifested 
during the interview.  

Th report of private hospital admission in August 1996 shows 
that the veteran complained of chronic anxiety during 
hospitalization for his cardiovascular condition.  The 
examiner stated that the veteran might need a referral to 
psychiatry if anxiety continued.  No further reference to any 
psychiatric complaints or diagnoses are contained in 
postservice treatment records.  Without evidence showing that 
a disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  



5.  Summary.  

In summary, I note that that veteran has not presented well 
grounded claims for service connection.  Consequently, no 
duty to assist is required under the provisions of 
38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  
Nevertheless, there is no indication that the current record 
is incomplete.  For example, the veteran has not made 
reference to any records that have not yet been made a part 
of his record.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

B.  Earlier Effective Date For the Award of Service 
Connection:

The veteran avers that he should not be penalized for not 
being informed about his privilege of filing a claim until 
recently.  As a consequence, it is his belief that his claims 
for service connection should have been granted prior to 
March 1995.  He believes that service connection should be 
from the date of his separation from service in December 
1989.  

"Except as otherwise provided, the effective date of the 
award of an evaluation. . . based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the dated of receipt of the claim or the 
dated entitlement 

arose whichever is later."  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Specifically with respect to disability 
compensation, the effective date will be the date following 
separation from service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  In this 
case it is clear that the date of the reopened claim, which 
led to the grant of service connection, is years after the 
veteran's separation from service in 1989.  Hence, the grant 
of service connection cannot be earlier than the date of the 
claim.  Since this claim was not received within 1 year 
following service, § 5110(a) is applicable to the claim.  KL 
v. Brown, 5 Vet. App. 205, 208 (1993).  Consequently, I must 
determine what the date of the claim is in the veteran's 
case.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  
38 C.F.R. § 3.157.  

In the veteran's case, his original claims were received on 
March 25, 1995.  These include claims for service connection 
for left ulnar neuropathy and a fracture of the left elbow, 
service connection for right nephrolithiasis, service 
connection for hearing loss disability in the right ear, and 
service connection for migraine headaches.  

There is nothing in the record in the form of correspondence 
or a medical treatment report that indicated an intent to 
apply for service connection at any time prior to 

that date.  In view of the foregoing, an effective date of 
March 24, 1995, is the appropriate effective dated for the 
claims for service connection for left ulnar neuropathy and a 
fracture of the left elbow, service connection for right 
nephrolithiasis, service connection for hearing loss 
disability in the right ear, and service connection for 
migraine headaches.  Although the veteran argues that he is 
entitled to earlier effective dates for these awards, this 
allegation has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

C.  Increased Ratings:

Initially, I note that the veteran has presented well-
grounded claims with respect to increased ratings for 
service-connected defective hearing of the right ear and 
migraine headaches.  That is, he has presented claims that 
are plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disabilities in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a 

disability rating, although a rating specialist is directed 
to review the recorded history of disability to make a 
determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

1.  Defective hearing of the right ear.

In this case, service connection was established for right 
ear, high frequency sensorineural hearing loss in a March 
1996 rating decision.  A noncompensable rating was assigned, 
based on the clinical evidence in the veteran's service 
medical records.  This is the veteran's current rating.  He 
believes that his right ear hearing loss disability is more 
disabling than currently evaluated.  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by the application of criteria set forth 
at § 4.87 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  Under these criteria, the degree of disability for 
unilateral service-connected defective hearing is determined 
by application of a rating schedule that establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110.  When only one ear is service-connected, the 
hearing in the nonservice-connected ear will be presumed to 
be normal, unless total deafness is shown in that ear.  
38 U.S.C.A. § 1160 (West 1991).

On the June 1995 audiogram, the veteran's puretone thresholds 
were as follows:


1000
2000
3000
4000
hertz
RIGHT
20
15
50
40

LEFT
15
10
40
40


These results were consistent with the average pure tone 
thresholds of 31 decibels in the right ear, and 26 decibels 
in the left ear.  The speech recognition scores were 96 
percent in the right ear, and 92 percent in the left ear.  
These findings equate to a hearing loss that is consistent 
with levels of no more than I in each ear, which 

warrant a noncompensable rating under 38 C.F.R. § 4.87, 
Diagnostic Code 6100.  In view of the foregoing, I conclude 
that the preponderance of the evidence is against an 
increased (compensable) schedular rating for defective 
hearing in the right ear.  

2.  Migraine headaches.

Service connection was established for migraine headaches in 
a March 1996 rating decision.  A noncompensable rating was 
assigned.  

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected migraine headaches.  He 
states that he has approximately two severe migraine 
headaches a week.  He reports that these symptoms interfere 
with his ability to function as a truck driver.  

The next higher evaluation of 10 percent requires migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  A noncompensable 
rating is provided for migraine headaches with less frequent 
attacks. 38 C.F.R. § 4.124a, Code 8100.  

The report of the VA general medical examination shows that 
the veteran reported having daily headaches, stating that he 
had severe migraines once or twice a week.  No clinical 
documentation of this type of frequency is indicated, 
however.  Instead, a private treatment report, dated in 
February 1992, shows the presence of mixed type of headaches, 
and the June 1995 VA examination report shows treatment for 
headaches associated with sinusitis.  The most recently 
recorded private treatment records, dated in March 1997, show 
complaints of headaches, but do not indicate that they were 
clinically attributed to migraines.  Thus, there is no 
indication of the type of frequency of headaches associated 
with the service-connected that would warrant a compensable 
evaluation.  


3.  Extraschedular ratings.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not 
demonstrated that his service-connected disabilities markedly 
interfere with his employment. 



ORDER

1.  The veteran's claim for service connection for a wrist 
disability is not well grounded.  The appeal is denied.  

2.  The veteran's claim for service connection for a hearing 
loss disability in the left ear is not well grounded.  The 
appeal is denied.  

3.  The veteran's claim for service connection for dermatitis 
of the groin is not well grounded.  The appeal is denied.  

4.  The veteran's claim for service connection for anxiety 
disorder is not well grounded.  The appeal is denied.  

5.  An effective date earlier than March 24, 1995, for 
service connection for left ulnar neuropathy and a fracture 
of the left elbow is denied.  

6.  An effective date earlier than March 24, 1995, for 
service connection for right nephrolithiasis is denied.  

7.  An effective date earlier than March 24, 1995, for 
service connection for hearing loss disability in the right 
ear is denied.  

8.  An effective date earlier than March 24, 1995, for 
service connection for migraine headaches is denied.  

9.  An increased (compensable) rating for hearing loss 
disability in the right ear is denied.  

	(CONTINUED ON NEXT PAGE)



10.  An increased (compensable) rating for migraine headaches 
is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


- 17 -


